Opinion
J.
The hides were originally entered at the invoice prices, less an item of freight from Winnipeg to Montreal. An amended entry was ■filed in which the item of freight was included, but petitioner again used the invoice prices per pound. At the trial petitioner’s witness testified that she ¡noticed the difference of 2 cents per pound as shown on the two invoices; that in making the entry it was her intention to use the higher figure or price, but through inadvertence she used the two sets of prices as shown on the respective invoices; and that in making the amended entry there was no intention to defraud the revenue of the United States. On the record presented it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case. The petition was therefore granted.